Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-21-00202-CR

                             Darrel Keith PEAVY,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 187th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2019CR11517
                Honorable Stephanie R. Boyd, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                        VALENZUELA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED July 28, 2021.


                                        _________________________________
                                        Liza A. Rodriguez, Justice